                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
vs.                                                 ) CRIMINAL CASE NO. 2:19-cr-42-TFM
                                                    )
DURELL ANTUAN TAUNTON                               )

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the Defendant’s Motion to Review and Reverse Detention

Order (Doc. 13, filed 3/18/19) and the Government’s Response to Defendant’s Motion to Review

and Reverse Detention Order (Doc. 17, filed 3/26/19). The Court held a hearing on the matter on

May 6, 2019. At the hearing, the Court DENIED the Defendant’s motion (Doc. 13) and

AFFIRMED the decision of the Magistrate Judge. This memorandum opinion states the basis for

that decision.

                                  I. PROCEDURAL BACKGROUND

       On January 8, 2019, the grand jury returned an indictment against Defendant for allegations

of possession of a firearm by a convicted felon (Count 1) and violations of the controlled substance

act (Count 2). See Doc. 1. After Defendant’s arrest, the Government timely moved to detain

Defendant due to the nature of the charge against him and the flight risk he posed. See Doc. 4. On

March 6, 2019, the Magistrate Judge conducted a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f) and after considering the evidence presented, ordered that Defendant be detained

pending his criminal trial. See Docs. 10, 12, 14.

       In addition to the testimony, proffers, and arguments made at the hearing, the Magistrate

Judge considered the pretrial services report prepared by the United States Probation Office. The

pretrial services report was made part of the record at the hearing. The Magistrate Judge found

                                            Page 1 of 4
that there are no conditions or combination of conditions which would reasonably assure the

defendant’s presence at trial and the safety of the community pending trial. See Docs. 12, 14.

        On March 18, 2019, the Defendant appealed the magistrate judge’s order. See Doc. 13.

The hearing was transcribed and the United States responded on March 26, 2019. See Docs. 14,

16. A defendant whom the magistrate judge has ordered detained pending trial may move the

court with original jurisdiction over the offense to revoke or amend the order of detention. 18

U.S.C. § 3145(b). The Court held another hearing, at which it heard additional testimony from

Jeffrey Iomio, Terrence Marshall, Patrion Brown, Patrion Austin, and Robert Head.

                                      II. DECISION AND ANALYSIS

        The Bail Reform Act of 1984, 18 U.S.C. §§ 3141-3150, governs the release or detention

of a defendant pending trial. “Section 3142(e) accords the judicial officer substantial latitude in

determining whether pretrial detention is appropriate.” United States v. King, 849 F.2d 485, 487

(11th Cir. 1988). A finding that a defendant poses a flight risk or is a danger to another person or

the community requires his detention pending trial. 18 U.S.C. § 3142(e)(1).

        The undersigned independently examined the proceedings before the Magistrate Judge,

including the transcript of the detention hearing and the pretrial services report, as well as the post-

detention arguments and evidence presented at the second hearing.

        Having conducted this de novo review, the Court also finds that the factors enumerated in

18 U.S.C. § 3142(g) clearly warrant Defendant’s detention. § 3142(g)(1) requires the Court to

consider “the nature and circumstances of the offense[s] charged.” Taunton is charged with

offense involving controlled substances and firearms. More importantly, the Court takes very

seriously the possibility that if Taunton is in possession of a gun when he becomes explosively

angry, grave consequences would likely ensue. In light of the circumstances presented, the charges



                                             Page 2 of 4
weigh significantly in favor of detention.

       Next, under §3142(g)(2), the Court considers the weight of the evidence against the

Defendant. As he is a felon (as noted extensively in the pretrial services report) and in possession

of a firearm at the time of the incident and attempted to dump the weapon (that was retrieved) as

noted in the testimony presented that the detention hearing, it appears (at first blush) that he is

guilty of at least one count of the indictment. Even by Defense’s own witness (Taunton’s then and

current girlfriend), testimony established that after an altercation, she heard a loud pop indicative

of the firing of a gun. Therefore, this factor also weighs in favor of detention.

       Third, § 3142(g)(3) requires the Court to consider “the person’s character, physical and

mental condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning appearance at court proceedings.” Taunton has an extensive history

of violence including threatening family members by brandishing a weapon when becoming angry.

He also has a history of attempts to flee police when pursued – including damage to property and

endangering person during the attempts.

       This brings the Court to the fourth requirement of § 3142(g)(4) which states “the nature

and seriousness of the danger to any person or the community that would be posed by the person’s

release.” Though Taunton’s girlfriend (and alleged victim in the underlying allegation) has

reconciled with the Defendant and wishes for him to return home, the Court cannot overlook that

when Taunton gets angry, he takes it out on his family members or those close to him – as

demonstrated by his criminal history. Together the third and fourth factors also weigh heavily in

favor of continued detention.

       While the Defense notes about the gap in his criminal history and attempts to paint March



                                             Page 3 of 4
2018 as some sort of aberration, the Court cannot overlook the similarities to his prior crimes.

Additionally, Defense counsel notes the Defendant surrendered to the Marshals when informed

about the instant arrest warrant. While commendable, it does not negate a number of instances of

flight where he endangered himself, law enforcement, and the community around him.

       The Court finds the Government carried its burden of showing by clear and convincing

evidence that the Defendant is likely to pose a harm to the community and that it proved by a

preponderance of the evidence that Defendant is a flight risk.

                                           III. CONCLUSION

       For the foregoing reasons, it is ORDERED that Defendant’s motion (Doc. 13) under 18

U.S.C. § 3145(b) for revocation of the Magistrate Judge's Order is DENIED and the Magistrate

Judge's Order of detention (Doc. 12, 14) is ADOPTED and AFFIRMED.

       Defendant shall remain in the custody of the Attorney General for confinement without

bond pending a final disposition in this case. He shall be kept in a corrections facility separate, to

the extent possible, from persons awaiting or serving sentences or being held in custody pending

appeal. Defendant shall be provided reasonable opportunity for private consultation with his

counsel. Finally, on order of a Court of the United States or on request of an attorney for the

Government, the person in charge of the corrections facility in which the person is confined deliver

the person to a United States marshal for the purpose of an appearance in connection with a court

proceeding.

       DONE and ORDERED this 9th day of May, 2019.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 4 of 4
